Exhibit 10.1


AMENDMENT NO. 18 TO EMPLOYMENT AGREEMENT
This AMENDMENT NO. 18 TO EMPLOYMENT AGREEMENT is entered as of 5:00 p.m. on the
30th day of June, 2017, between COMCAST CORPORATION, a Pennsylvania corporation
(together with its subsidiaries, the “Company”), and BRIAN L. ROBERTS
(“Employee”).
BACKGROUND
WHEREAS, the parties entered into an Employment Agreement dated as of June 1,
2005, as amended (the “Agreement”), that sets forth the terms and conditions of
Employee’s employment with the Company, and
WHEREAS, the parties desire to amend the Agreement on the terms and conditions
contained herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.Subparagraph 2(ii) of the Agreement is hereby deleted and replaced in its
entirety by the following: “(ii) July 31, 2017.”
2.Except as modified hereby, the Agreement shall continue unmodified and in full
force and effect.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 18 as of the time and date first-above written.
COMCAST CORPORATION
By: /s/ Arthur R. Block            
Date: June 30, 2017


EMPLOYEE:
/s/ Brian L. Roberts                
Brian L. Roberts
Date: June 30, 2017









